Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
	This is the first Office Action on the merits of Application 15/733,640 filed on 9/22/20. Claims 1-10 are pending. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/22/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3
Lines 3 & 4: “a axis direction” should be amended as -- an axial direction --.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: cushioning component in claim 7.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 & 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP0475504 to Boffelli (applicant cited reference).
Claim 1
Boffelli discloses in Fig 1,
An electromagnetic jaw clutch, comprising a movable gear sleeve (e.g. 9) and a fixed gear sleeve (e.g. 11) that are in engagement transmission, wherein a fixed armature (e.g. 2) is nested to an outer side of the fixed gear sleeve, the fixed armature and the fixed gear sleeve have a gap therebetween, and have a fixed position, a solenoid (e.g. 3) is provided inside the fixed armature, a movable armature (e.g. 6) is rotatably nested to an outer side of the movable gear sleeve, the movable armature is movable along with the movable gear sleeve in an axial direction (e.g. coaxial with shaft 10), and when the solenoid is electrified, the solenoid attracts the movable armature to the fixed armature, to cause the movable gear sleeve and the fixed gear sleeve to be engaged (Column 3, line 8 to Column 4 line 22).
Claim 2
The electromagnetic jaw clutch according to claim 1, wherein a bearing (e.g. 8) is nested to an outer circumference of the movable gear sleeve (e.g. at 8a), the bearing is embedded inside a bearing seat (e.g. between 9 & 7), the movable armature is connected to the bearing seat, and the bearing seat or the movable armature is provided with a positioning surface at a rear end (e.g. the armature at 7 is at the rear end of 9).
Claim 3
The electromagnetic jaw clutch according to claim 2, wherein the movable gear sleeve and the fixed gear sleeve are nested to a first shaft (e.g. 10) and a second shaft (e.g. 14 or 15) respectively via a spline, the movable gear sleeve is movable in an 
Claim 4
The electromagnetic jaw clutch according to claim 3, wherein a front end of the first end cap is a vertical plane (e.g. vertical component complimenting 6) that cooperates with the positioning surface of the bearing seat or the movable armature.
Claim 10
The electromagnetic jaw clutch according to claim 1, wherein both of the movable gear sleeve and the fixed gear sleeve are provided with contrate teeth (e.g. 9b & 11b), and when the movable gear sleeve and the fixed gear sleeve  are engaged, addenda and dedendal of the contrate teeth have a gap therebetween, and moment transmission is realized by contact between tooth sides (Fig 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over EP0475504 to Boffelli (applicant cited reference).
Claim 6
Boffelli teaches the electromagnetic jaw clutch with a movable gear sleeve, a fixed gear sleeve, a fixed armature, a movable armature and solenoid. Further a gap between the movable armature (e.g. 6) and the fixed armature (e.g. 2). However Boffelli does not explicitly disclose that the gap formed between the movable and fixed armature when disengaged is in a range of 2-8mm. It would have been obvious for one having ordinary skill in the art at the time invention was effectively filed to have the gap formed between the movable and fixed armature when disengaged to be in a range of 2-8mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Allowable Subject Matter
Claims 5 & 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN LE whose telephone number is (571)270-3122.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUAN LE/Primary Examiner, Art Unit 3659